DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-9 and 16-20 discloses “a method and a non-destructive testing (NDT) system comprises: a sensor; a conduit section coupled to the sensor; a screen configured to display the data from the sensor; a probe driver comprising an input structure and a positioning element configured to position the conduit section, wherein the input structure is configured to actuate in response to a user input, and wherein upon actuation, the input structure is configured to generate a signal indicative of a positioning of the conduit section; and a processor configured to: receive the signal indicative of a current position of the sensor; determine a difference between the current position and a second position of the sensor; and in response to the difference exceeding a threshold, transmit a command to the probe driver to perform an adjustment to cause the sensor to orient towards the second position as indicated by a macro of a recorded inspection” (ABbr), classified in 356, subclasses 241.1.
II.    Claims 10-15, drawn to “a probe driver, comprising: a coupling configured to interface with a conduit section at a first position of the conduit section; and one or more positioning elements configured to reposition the conduit section to interface with the coupling at a second position of conduit section in response to one or more commands based on a recorded inspection, wherein completion of the one or , classified in class 606, subclass 142.

Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the omission of details of the claimed subcombination (Bsp) in the combination (ABbr) is evidence that the patentability of the combination does not rely on the details of the specific subcombination (Bsp). The subcombination has separate utility such as use in a medical device such as biopsy device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As mentioned above the details of the claimed subcombination (Bsp) in the combination (ABbr) is evidence that the patentability of the combination does not rely on the details of the specific subcombination (Bsp).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions 

A message left for Mr. Michael A. Mattoni on 5/3/21 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





	HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  May 4, 2021